MEMORANDUM OPINION


No. 04-05-00765-CV

IN RE David R. SALINAS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 21, 2005 

PETITION FOR WRIT OF MANDAMUS DENIED
            On October 25, 2005, David R. Salinas filed a petition for a writ of mandamus complaining
of the trial court’s order dismissing his motion for judgment nunc pro tunc based on a lack of
jurisdiction. Mandamus may issue only to correct a clear abuse of discretion when there is no
adequate remedy at law. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
In his motion, Salinas represented that he had served time in federal prison on an unrelated matter
years after his sentence was imposed in the underlying case. Salinas asked the convicting court to
credit this time to his sentence by way of a judgment nunc pro tunc. A trial court may correct an error
in applying pre-sentence jail credit by judgment nunc pro tunc. Ex parte Ybarra, 149 S.W.3d 147,
148 (Tex. Crim. App. 2004). However, such a procedure is inappropriate for crediting time served
after sentencing. See Ex parte Dunlap, 166 S.W.3d 268, 269 (Tex. Crim. App. 2005); Ex parte
Russell, 60 S.W.3d 875, 876-77 (Tex. Crim. App. 2001).  Therefore, the trial court did not abuse its
discretion in dismissing Salinas’ motion for judgment nunc pro tunc. Additionally, other remedies
are available to resolve any possible errors in crediting Salinas’ sentence. See Tex. Crim. Proc.
Code Ann. art. 11.07 (Vernon 2005); Tex. Gov’t Code Ann. § 501.0081 (Vernon 2004).
Accordingly, Salinas’ petition for a writ of mandamus is denied. See Tex. R. App. P. 52.8(a). 
PER CURIAM